Order entered January 12, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01222-CV

                    IN THE INTEREST OF D.C. AND Q.C., CHILDREN

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-01053-2013

                                             ORDER
       We GRANT appellant’s January 8, 2015 motion for extension of time for filing records

and briefs TO THE EXTENT that the clerk’s record and reporter’s record shall be filed by

FEBRUARY 23, 2015. Appellant’s brief will be due thirty days after the later of the date the

clerk’s record or reporter’s record is filed. See TEX. R. APP. P. 38.6(a).


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE